     Case 2:18-cv-00857-JCM-VCF Document 365
                                         362 Filed 01/22/21
                                                   01/12/21 Page 1 of 2




 1   LISA A. RASMUSSEN, ESQ.
     Nevada Bar No. 7491
 2   LAW OFFICE OF LISA RASMUSSEN, P.C.
     601 South 10th Street, Suite #100
 3   Las Vegas, NV 89101
     Tel. (702) 471-1436
 4   Fax. (702) 489-6619
 5   Email: Lisa@LRasmussenLaw.com

 6   MELANIE A. HILL, ESQ.
     Nevada Bar No. 8796
 7   MELANIE HILL LAW PLLC
     520 S. 7th Street, Suite A
8    Las Vegas, NV 89101
     Tel.    (702) 362-8500
 9   Fax.    (702) 362-8505
     Email: Melanie@MelanieHillLaw.com
10
     Attorneys for Plaintiff Scott Friedman
11
12
13                                UNITED STATES DISTRICT COURT
14                                        DISTRICT OF NEVADA
15
16   SCOTT FRIEDMAN, an individual,                        Case No. 2:18-CV-000857-JCM-VCF

17                  Plaintiff,
                                                            JOINT MOTION TO WITHDRAW
18         v.                                               PLAINTIFF SCOTT FRIEDMAN’S
19                                                          MOTION TO RE-TAX THE UNITED
     UNITED STATES OF AMERICA; et. al.,                     STATES’ AWARD OF COSTS [ECF
20                                                          No. 341] ONLY
21                  Defendants.

22
23          Counsel for Plaintiff, Melanie A. Hill of Melanie Hill Law PLLC and counsel for the United
24   States, Greg Addington, Assistant United Stated Attorney, hereby jointly move to withdraw Plaintiff
25   Scott Friedman’s Motion to Re-Tax the United States’ Award of Costs [ECF No. 341] only.
26          On December 22, 2020, Defendant United States filed a Satisfaction of Judgment Regarding
27
     Award of Costs to United States [ECF No. 359] acknowledging “receipt and acceptance of an agreed
28
     negotiated sum from plaintiff Scott Friedman, in full satisfaction of the award of costs to the United

                                                      1
     Case 2:18-cv-00857-JCM-VCF Document 365
                                         362 Filed 01/22/21
                                                   01/12/21 Page 2 of 2




 1
     States (see dkt. #337).” Based on the satisfaction of the award of costs to the United States, Plaintiff
 2
     Scott Friedman’s Motion to Re-Tax the United States’ Award of Costs [ECF No. 341] only is moot.
 3
     Therefore, the parties request that it be withdrawn based on the satisfaction of the award of costs to
 4
     the United States. This motion to withdraw does not request a withdrawal of Plaintiff Scott Friedman’s
 5
 6   Motion to Re-Tax the LVMPD Defendants’ Award of Costs [ECF No. 341] that was argued in the

 7   same motion as the Motion to Re-Tax the United States’ Award of Costs [ECF No. 341]. Therefore,

8    the motion to re-tax should only be partially withdrawn as it relates to the arguments to re-tax the

 9   United States’ award of costs only.
10          DATED this 11th day of January, 2021.
11
12        NICHOLAS TRUTANICH
          United States Attorney                       MELANIE HILL LAW PLLC
13
14        By: /s/ Greg Addington                    By: /s/ Melanie A. Hill
              GREG ADDINGTON                            MELANIE A. HILL
15            Assistant United States Attorney          Nevada Bar No. 8796
              Nevada Bar No. 6875                       Attorneys for Plaintiff Scott Friedman
16            Attorneys for Defendant United States
17            of America

18
19
20
                                                   IT IS SO ORDERED:
21
22                                                 _______________________________________
23                                                 JAMES C. MAHAN
                                                   UNITED STATES DISTRICT COURT JUDGE
24                                                         January 22, 2021
                                                   DATED: _______________________________
25
26
27
28

                                                       2
